EXHIBIT 10.13

RELEASE AGREEMENT

This Release Agreement (the “Agreement”) is entered into by and between Glenn
Selbo (“Employee”) and Airgain, Inc. (the “Company”), effective as of the
Effective Date (as defined below).

Recitals

WHEREAS, Employee is currently employed by the Company;

WHEREAS, Employee’s employment with the Company will terminate effective as of
April 2, 2018 (the “Termination Date”); and

WHEREAS, Employee acknowledges that, but for Employee’s agreement to execute
this Agreement, Employee would not be eligible for the termination benefits set
forth below.

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

Agreement

1.Effective Date.  This Agreement shall become effective upon the occurrence of
both of the following events:  (a) execution of the Agreement by the parties,
and (b) expiration of the revocation period applicable under Section 6 below
without Employee having given notice of revocation.  The date of the last to
occur of the foregoing events shall be referred to in this Agreement as the
“Effective Date.”  Unless both of the foregoing events occur within thirty (30)
days following the Termination Date, this Agreement shall be null and void.  

 

2.

Termination of Employment.

a.On and after the Termination Date, Employee shall no longer be employed by the
Company in any capacity.  On the Termination Date, the Company shall issue to
Employee his final paycheck, reflecting (i) Employee’s earned but unpaid base
salary through the Termination Date, and (ii) all accrued, unused paid time off
due to Employee through the Termination Date.  

b.The Company, within thirty (30) days after the Termination Date, will
reimburse Employee for any and all reasonable and necessary business expenses
incurred by Employee in connection with the performance of Employee’s job duties
prior to the Termination Date, which expenses shall be submitted to the Company
with supporting receipts and/or documentation no later than twenty-one (21) days
after the Termination Date.

c.Except as set forth in Section 3 below, Employee’s entitlement to health
benefits from the Company, and eligibility to participate in the Company’s
health benefit plans, shall cease on the last day of the calendar month during
which the Termination Date occurs, except to the extent Employee elects to and
is eligible to receive continued healthcare coverage pursuant to the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). Employee’s entitlement to other benefits from the Company, and
eligibility to participate in the Company’s other benefit plans, shall cease on
the Termination Date.

1

US-DOCS\100040393.2

--------------------------------------------------------------------------------

3.Termination Benefit.  In consideration for the promises set forth in this
Agreement, the Company agrees to provide Employee the following (the
“Termination Benefits”), which shall be the exclusive severance benefits to
which Employee is entitled, unless Employee has materially breached the
provisions of this Agreement, in which case the last sentence of Section 9 shall
apply:

a.a cash payment in the amount of $150,000, payable in a lump sum within ten
(10) days following the Effective Date; and

b.for the period beginning on the Termination Date and ending on the date which
is six (6) full months following the Termination Date (or, if earlier, the date
on which the applicable continuation period under COBRA expires) (the “COBRA
Coverage Period”), the Company shall arrange to provide Employee and his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Employee’s termination of employment with health (including
medical and dental) insurance benefits substantially similar to those provided
to Employee and his dependents immediately prior to the date of such
termination.  If the Company is not reasonably able to continue health insurance
benefits coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third-party insurance sources.  If
any of the Company’s health benefits are self-funded as of the date of
Employee’s termination of employment, or if the Company cannot provide the
foregoing benefits in a manner that is exempt from or otherwise compliant with
applicable law (including, without limitation, Section 409A of the Code and
Section 2716 of the Public Health Service Act), instead of providing continued
health insurance benefits as set forth above, the Company shall instead pay to
Employee an amount equal to the monthly premium payment for Employee and his
eligible dependents who were covered under the Company’s health plans as of the
date of Employee’s termination of employment (calculated by reference to the
premium as of the date of termination) as currently taxable compensation in
substantially equal monthly installments over the COBRA Coverage Period (or the
remaining portion thereof).

Employee understands that Employee will not be entitled to the Termination
Benefits under this Agreement if the Effective Date does not occur on or before
the date that is thirty (30) days following the Termination Date or in the event
Employee breaches the terms of this Agreement.

4.Stock Options.  Employee was previously granted stock options to purchase
shares of the Company’s common stock.  The exercise of Employee’s stock options
shall be governed by the terms and conditions of the stock option agreements and
the equity plans under which such stock options were granted.

5.Warranty.  Employee acknowledges that, other than the compensation set forth
in Section 2 above to be paid on or before the Termination Date and the
Termination Benefits set forth in Section 3 above, Employee has received all
wages, accrued but unused vacation pay, and other benefits due to Employee as a
result of Employee’s employment with and termination from the Company.

6.Release of Known and Unknown Claims By Employee.  

 

a.In exchange for the Termination Benefits set forth in Section 3 above, and in
consideration of the further agreements and promises set forth herein, Employee,
on behalf of himself and his executors, heirs, administrators, representatives
and assigns, hereby agrees to release and forever discharge the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
employees, attorneys, agents and representatives, and the employee benefit plans
in which Employee is or has been a participant by virtue of his employment with
or service to the Company (collectively, the “Company Releasees”),

2

US-DOCS\100040393.2

--------------------------------------------------------------------------------

from any and all claims, debts, demands, accounts, judgments, rights, causes of
action, equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which Employee
has or may have had against such entities based on any events or circumstances
arising or occurring on or prior to the date hereof or on or prior to the date
hereof, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever Employee’s employment by or service to the
Company or the termination thereof, including any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, and claims of any
kind that may be brought in any court or administrative agency including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act,
as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil
Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the
Equal Pay Act, as amended, 29 U.S.C. Section 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the
California Fair Employment and Housing Act, California Government Code Section
12940, et seq.

 

Notwithstanding the generality of the foregoing, Employee does not release the
following claims:

 

i.Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

ii.Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

iii.Claims pursuant to the terms and conditions of the federal law known as
COBRA;

 

iv.Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Employee’s liability as an employee, director or officer of the Company;

 

v.Claims based on any right Employee may have to enforce the Company’s executory
obligations under the Agreement;

 

vi.Claims Employee may have to vested or earned compensation and benefits;

 

vii.Employee’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing or any other federal, state or local government agency claims of
discrimination, harassment, interference with leave rights or retaliation;
provided, however, that Employee does release Employee's right to secure any
damages for such alleged treatment; or

 

3

US-DOCS\100040393.2

--------------------------------------------------------------------------------

viii.Employee’s right to communicate or cooperate with any government agency.

 

b.

EMPLOYEE ACKNOWLEDGES THAT he HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS he
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

c.

Employee acknowledges that this Agreement was presented to him on the date
indicated above and that Employee is entitled to have twenty-one (21) days’ time
in which to consider it.  Employee further acknowledges that the Company has
advised him that he is waiving his rights under the ADEA, and that Employee
should consult with an attorney of his choice before signing this Agreement, and
Employee has had sufficient time to consider the terms of this
Agreement.  Employee represents and acknowledges that if Employee executes this
Agreement before twenty-one (21) days have elapsed, Employee does so knowingly,
voluntarily, and upon the advice and with the approval of Employee’s legal
counsel (if any), and that Employee voluntarily waives any remaining
consideration period.

 

d.  

Employee understands that after executing this Agreement, Employee has the right
to revoke it within seven (7) days after his execution of it.  Employee
understands that this Agreement will not become effective and enforceable unless
the seven (7) day revocation period passes and Employee does not revoke the
Agreement in writing.  Employee understands that this Agreement may not be
revoked after the seven (7) day revocation period has passed.  Employee also
understands that any revocation of this Agreement must be made in writing and
delivered to the Chief Executive Officer of the Company at its principal place
of business within the seven (7) day period.

 

e.  

Employee understands that this Agreement shall become effective, irrevocable,
and binding upon Employee on the eighth (8th) day after his execution of it, so
long as Employee has not revoked it within the time period and in the manner
specified in clause (d) above.  

 

f.

Employee further understands that Employee will not be given any severance
benefits under the Agreement unless this Agreement is effective on or before the
date that is thirty (30) days following the date of Employee’s termination of
employment.

 

7.Additional Representations and Warranties By Employee.  Employee represents
that Employee has no pending complaints or charges against the Releasees, or any
of them, with any state or federal court, or any local, state or federal agency,
division, or department based on any event(s) occurring prior to the date
Employee signs this Agreement.  Subject to Section 9(e) below, Employee further
represents that Employee will not in the future, file, participate in,
encourage, instigate or assist in the prosecution of any claim, complaints,
charges or in any lawsuit by any party in any state or federal court against the

4

US-DOCS\100040393.2

--------------------------------------------------------------------------------

Releasees, or any of them. unless such aid or assistance is ordered by a court
or government agency or sought by compulsory legal process, claiming that the
Releasees, or any of them, have violated any local, state or federal laws,
statutes, ordinances or regulations based upon events occurring prior to the
execution of this Agreement. Nothing in this Section 7 is intended to affect
your right to communicate directly with, cooperate with, or provide information
to, any federal, state or local government regulator.

8.Knowing and Voluntary.  Employee represents and agrees that, prior to signing
this Agreement, Employee has had the opportunity to discuss the terms of this
Agreement with legal counsel of Employee's choosing.  Employee further
represents and agrees that Employee is entering into this Agreement knowingly
and voluntarily. Employee affirms that no promise was made to cause Employee to
enter into this Agreement, other than what is promised in this Agreement.
Employee further confirms that Employee has not relied upon any other statement
or representation by anyone other than what is in this Agreement as a basis for
Employee's agreement.

9.Confirmation of Continuing Obligations.  

a.Confidential Information Obligations.  Employee acknowledges that Employee
continues to be bound by the Confidentiality and Inventions Assignment
Agreement, which is attached hereto as Exhibit A, or any other agreement
governing the use of the Company’s confidential information that Employee signed
in connection with Employee’s employment in accordance with the terms thereof.

 

b.Nondisparagement.  Employee agrees that Employee shall not disparage or
otherwise communicate negative statements or opinions about the Company, the
members of its Board of Directors, officers, employees, shareholders or agents. 
The Company agrees that neither the members of its Board of Directors nor its
officers shall disparage or otherwise communicate negative statements or
opinions about Employee.

 

c.Return of Property.  By signing below, Employee represents and warrants that
Employee has returned to the Company all of the Company’s property, documents
(hard copy or electronic files), and information prior to signing this
Agreement, Employee has not and will not copy or transfer any Company
information, nor will Employee maintain any Company information after the
Termination Date.

d.Remedy in the Event of Breach.  In addition to all other rights and remedies
available to the Company under law or in equity, the Company shall be entitled
to cease all Termination Benefits to Employee in the event of Employee's
material breach of this Section 9.

e.Whistleblower Provision.  Notwithstanding anything to the contrary contained
in this Agreement or the Confidentiality and Inventions Assignment Agreement,
(i) Employee will not be prevented from reporting possible violations of federal
law or regulation to any United States governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation (including the right to receive an award for information provided
to any such government agencies), and (ii) Employee acknowledges that he will
not be held criminally or civilly liable for (A) the disclosure of confidential
or proprietary information that is made in confidence to a government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (B) disclosure of confidential or proprietary
information that is made in a complaint or other document filed in a lawsuit or
other proceeding under seal or pursuant to court order.

5

US-DOCS\100040393.2

--------------------------------------------------------------------------------

10.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of law provisions thereof. Employee and the Company agree that any
litigation regarding this Agreement shall be conducted in San Diego,
California.  Employee and the Company hereby consent to the jurisdiction of the
courts of the State of California and the United States District Court for the
Southern District of California,

11.Entire Agreement.  This Agreement, together with the other agreements
referenced herein, constitutes the entire understanding between the parties with
respect to its subject matter, superseding all prior agreements and
understandings, written or oral, with respect to its subject matter.  This
Agreement may not be amended or modified, nor any provision hereof waived, other
than by a writing signed by Employee and an authorized representative of the
Company.  

12.Ambiguities.  The general rule that ambiguities are to be construed against
the drafter shall not apply to this Agreement.  In the event that any language
of this Agreement is found to be ambiguous, all parties shall have the
opportunity to present evidence as to the actual intent of the parties with
respect to any such ambiguous language.

13.Severability.  If any sentence, phrase, paragraph, subparagraph or portion of
this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
paragraphs, subparagraphs or portions of this Agreement.

14.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

15.Taxes; Right to Seek Independent Advice.  Employee understands and agrees
that all payments under this Agreement will be subject to appropriate tax
withholding and other deductions, as and to the extent required by
law.  Employee acknowledges and agrees that neither the Company nor the
Company’s counsel has provided any legal or tax advice to Employee and that
Employee is free to, and is hereby advised to, consult with a legal or tax
advisor of Employee's choosing.

[Signature Page Follows]

 

6

US-DOCS\100040393.2

--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND VOLUNTARILY ENTER INTO
IT WITH THE INTENT TO BE BOUND THEREBY.

 

Dated: April 20, 2018/s/Glenn Selbo

Glenn Selbo

 

 

 

 

Dated: , 2018AIRGAIN, INC.

 

 

By:    /s/Anil Doradla

Name:

Title:  

 

 

 

US-DOCS\100040393.2

--------------------------------------------------------------------------------

Exhibit A

 

Confidentiality and Inventions Assignment Agreement

 

US-DOCS\100040393.2